896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry Lynn HAINES, Plaintiff-Appellant,v.MANASSAS ADULT DETENTION CENTER, Defendant-Appellee.
No. 89-7635.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 20, 1989.Decided:  Feb. 7, 1990.

Terry Lynn Haines, appellant pro se.
Dennis Patrick Lacy, Jr., Kathleen Shepherd Mehfoud, Lacy & Mehfoud, PC, for Appellee.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Terry Lynn Haines, a state prisoner, submitted his notice of appeal to prison authorities outside the 30-day period established by Fed.R.App.P. 4(a)(1).*   It was therefore untimely.   See Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428).  Although he requested an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5), the magistrate found that he had failed to show excusable neglect or good cause why his notice of appeal was late.  The magistrate's dismissal of Haines' requests for an extension of time does not constitute an abuse of discretion and therefore this Court will not disturb this decision.   See Reinsurance Co. of America v. Administratia, 808 F.2d 1249, 1251 (7th Cir.1987).


2
The time periods established by Fed.R.App.P. 4 are " 'mandatory and jurisdictional.' "   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or to show excusable neglect or good cause for an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.



*
 For the purposes of this appeal, we assume that the date Haines placed on the notice of appeal is the earliest date he would have submitted it to prison authorities